IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-16,518-07


                    EX PARTE ROBERT HARLEY MCCRAY, Applicant


                  ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                  CAUSE NO. 439378-D IN THE 338TH DISTRICT COURT
                               FROM HARRIS COUNTY


        Per curiam.

                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of aggravated sexual

assault and sentenced to seventy-five years’ imprisonment. The Fourteenth Court of Appeals

affirmed his conviction. McCray v. State, No. A14-89-00271-CR (Tex. App. — Houston [14th Dist.]

Nov. 14, 1991) (not designated for publication).

        In the instant application, Applicant alleges that he received ineffective assistance of

both trial and appellate counsel. He also alleges that his good time, work time, educational
                                                                                           2

time and bonus time credits were improperly forfeited, that he was improperly compelled to

wear a GPS tracking device as a condition of mandatory supervision, and that the Civil

Commitment statutes violate the prohibition on ex post facto punishment.

       This Court has reviewed Applicant's ineffective assistance of counsel claims and has

determined that they are barred from review under Article 11.07, Section 4 of the Texas Code

of Criminal Procedure. Therefore, those claims are dismissed. Applicant's remaining claims

are without merit; thus, they are denied.




DO NOT PUBLISH
DELIVERED: April 26, 2017